48 N.Y.2d 662 (1979)
Mary Lettiere, as Administratrix of The Estate of Pasquale Lettiere, Deceased, Plaintiff,
v.
Martin Elevator Co., Inc., Defendant and Third-Party Plaintiff-Appellant. Bing and Bing, Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued September 6, 1979.
Decided October 9, 1979.
James J. Harrington and Steven B. Prystowsky for third-party plaintiff-appellant.
James M. McLaughlin, Jr., for third-party defendant-respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG. Taking no part: Judge MEYER.
Order affirmed, with costs, for reasons stated in the opinion by Mr. Justice HENRY J. LATHAM at the Appellate Division (62 AD2d 810).